DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein in response to Applicant’s 04/27/2020 filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 are to a system (machine) and claims 11-20 are to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A data processing system comprising: 
a memory for storing vehicle inventory records and a machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price; 
a processor configured to:
receive electronic vehicle data regarding vehicles available from multiple sources; 
store the electronic vehicle data in a set of inventory records, each inventory record in the set of inventory records including a set of vehicle attributes for a respective available vehicle; 
for each inventory record in the set of inventory records: 
extract the set of vehicle attributes for the respective available vehicle; 
create a feature vector for the respective available vehicle based on the set of vehicle attributes extracted from the inventory record for the respective available vehicle; and 
determine a current value for the respective available vehicle by processing the feature vector for the respective available vehicle using the machine learning current value model and update the inventory record for the respective available vehicle by adding the current value for the respective available vehicle to the inventory record for the respective available vehicle.

The claimed invention is to the determining a vehicle’s value (price) based on known vehicle attribute data (market information), which is found to be commercial interactions – an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be insignificant extra solution activity.  Specifically, the “receive”, “store”, and “extract” steps are found to be pre-solution activity of data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above, the additional limitations are found to be insignificant extra solution activity.  When these limitations are considered individually or in the ordered combination, they are found not to provide significantly more than the identified abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Painter et al (US Pub 2018/0204173 A1).

Claims 1 and 11
Painter teaches a data processing system (Painter abstract “a rules-based data processing system”) comprising: 
a memory for storing vehicle inventory records and a machine learning current value model trained to output a prediction of current value, the machine learning current value model representing a set of vehicle features and historical secondary market transaction price (Painter [39] “Inventory module 164 may store an inventory record 136 for each vehicle in the vehicle pool, the inventory records containing data obtained from inventory feeds” and [40] “Data store 130 may comprise one or more databases”); 
a processor (Painter abstract “processor storing a set of computer executable instructions”) configured to:
receive electronic vehicle data regarding vehicles available from multiple sources (Painter [37] “Inventory module 164 receives inventory feeds from remote sources via the channels established with the dealers, enhances the inventory records with information from other, distributed sources”); 
store the electronic vehicle data in a set of inventory records, each inventory record in the set of inventory records including a set of vehicle attributes for a respective available vehicle (Painter [39] “Inventory module 164 may store an inventory record 136 for each vehicle in the vehicle pool, the inventory records containing data obtained from inventory feeds” and [40] “Data store 130 may comprise one or more databases”); 
for each inventory record in the set of inventory records (Painter abstract “each inventory feed record in the first set of inventory feed records comprising”): 
extract the set of vehicle attributes for the respective available vehicle (Painter [6] “feed records to identify a second set of inventory feed records corresponding to vehicles having year/make/model/trim”); 
create a feature vector for the respective available vehicle based on the set of vehicle attributes extracted from the inventory record for the respective available vehicle (Painter [6] “corresponding to vehicles having year/make/model/trim for which a depreciation curve is stored in the data store”, where the depreciation curve is the equivalent of the claimed feature vector); and 
determine a current value for the respective available vehicle by processing the feature vector for the respective available vehicle using the machine learning current value model and update the inventory record for the respective available vehicle by adding the current value for the respective available vehicle to the inventory record for the respective available vehicle (Painter [11] “system can determine a current value of the vehicle, determine a residual value of the vehicle at each of a plurality of terms by applying the corresponding depreciation curve to the current value” and [23] “the fair value rules are selected such that each inventory item (e.g., vehicle) in the program pool is priced close to its wholesale value or other value at the time of sale and can be accurately and competitively priced based, for example, on the output of a machine learning model and selected metrics”).
With respect to claim 11 that is to a non-transitory computer readable medium and recites substantially the same limitations rejected above; therefore this claim is rejected for the same reasoning given above.  The claim recites the additionally taught elements of “executing a machine learning current value model” (Painter abstract and [6]).

Claims 2 and 20
Painter teaches all the limitations of the data processing system of claim 1, wherein the processor is configured to: 
receive electronic secondary market transaction data regarding multiple secondary market transactions involving secondary market vehicles sold on a secondary market (Painter [54] and [86]); 
store the electronic secondary market transaction data in a set of secondary market transaction records, each secondary market transaction record in the set of secondary market transaction records storing a set of attributes for a respective secondary market vehicle, the set of attributes for the respective secondary market vehicle including attributes for secondary market transaction price, make, model, age, mileage, exterior color, body type, fuel type, drive type, and price trend data for the respective secondary market vehicle (Painter [86-87]); 
create a secondary market transaction feature vector from each secondary market transaction record to create a set of secondary market transaction feature vectors, each secondary market transaction feature vector representing the set of attributes from a respective secondary market transaction record (Painter [92]); and 
train the machine learning current value model using the set of secondary market transaction records (Painter [86] and [88]).

Claims 3 and 12
Painter teaches all the limitations of the data processing system of claim 1, wherein the set of vehicle features comprises make, model, trim, age, mileage, exterior color, body type, fuel type, drive type, price trend data and condition (Painter abstract, [43], [48], and [87] where year is the equivalent of age).

Claims 4 and 13
Painter teaches all the limitations of the data processing system of claim 1, wherein the machine learning current value model comprises: 
a first machine learning model trained to output an initial prediction of current value, the first machine learning model representing a first set of vehicle features and a first set of historical secondary market transaction values (Painter abstract and [86]); and 
an adjustment to be applied to the initial predication of current value, the adjustment associated with a second set of vehicle features (Painter [90], [95], and [98]).

Claims 5 and 14
Painter teaches all the limitations of the data processing system of claim 4, wherein the adjustment comprises a vehicle condition adjustment (Painter [98-99] and [116]).

Claims 10 and 19
Painter teaches all the limitations of the data processing system of claim 1, wherein the processor is further configured to: 
receive a request from a client device associated with a user to browse vehicles (Painter [34-35]); 
determine a set of payment information associated with the user (Painter abstract and [11]); 
determine a set of qualified vehicles for the user, wherein each vehicle in the set of qualified vehicles is determined to be qualified based on the set of payment information associated with the user and the current value determined for that qualified vehicle by the machine learning current value model (Painter [27] and [45]); and 
returning a user interface page to the client device to allow the user to browse the set of qualified vehicles determined for the user (Painter [121]).

It is noted that claims 6-9 and 15-18 are NOT included in the rejected under 35 U.S.C. 102.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Painter et al (US 2018/0204281) teaches automotive data processing system 100 may obtain vehicle history reports from a vehicle history information system (which can be an example of an information provider system 120).  For example, Carfax, Inc.  of Centreville, Va.  provides a vehicle history reporting service.  As another example, Experian provides the Autocheck vehicle history report service.  For each VIN in an inventory feed, automotive data processing system 100 can check when vehicle history data from the vehicle history reporting service was last checked (if ever) for that VIN and if the information for that VIN is not stale (e.g., was checked within the last y days by automotive data processing system 100), request the vehicle history information system.
Raines et al (US 8,595,079) teaches a price adjustment module adapted to determine price values for the vehicle history attributes based on the vehicle history datasets and classification of the plurality of transaction records.
Woller et al (US 6,405,649) teaches used vehicle marketing and sales platform allows vehicles to be marketed and sold through a dynamic user interface before its date of availability and/or before auction using a dynamic price listing generation system.  The used vehicle marketing and sales platform also matches used vehicle dealers to complete transactions through a dealer matching system in order to provide a physical location for delivery of a used vehicle and to provide fulfillment of the transaction.
Pandey et al (US 2020/0090244) teaches generating a vehicle data page for a particular vehicle at a particular location, the information system may generate an expected duration of availability of the vehicle as a prediction of the time between listing and sale of the vehicle.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623